DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, “the vascular implant” (in line 10) lacks proper antecedent basis, as a vascular implant was not previously positively recited as being part of the claimed invention.  Rather, the preamble recites a system “for evaluating a vascular implant”, i.e. something to be used with a vascular implant and not necessarily including a vascular implant itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yonghua Lao in view of Yuenian Shi.  Yonghua Lao discloses in the Figures and specification a simulated circulatory system comprising a simulated blood vessel assembly (comprising blood vessel elements 10, 11, 12, 14, 15), a simulated heart assembly (6, 7) which is connected to the blood vessel assembly and configured to allow blood to circulate therethrough, and a vascular implant (syringe 16) which is adapted to be introduced into the blood vessel assembly as shown in Figure 1.  Yonghua Lao does not disclose that the vascular implant is introduced via a connection assembly which connects two segments of the blood vessel assembly.  This feature is known in the art, as disclosed for example by Yuenian Shi, and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results.
With respect to claim 2, the connector system of Yuenian Shi comprises a connector and a valve as recited.  With respect to claim 6, Yonghua Lao discloses the use of transparent tubing.  The addition of a transparent connector is considered to be obvious in light of this teaching, for the purpose of allowing a user to view the interior of the connector as well as the tubing.  With respect to claim 7, the recited configuration of elements is suggested in the teachings of Yuenian Shi.  With respect to claims 8 and 9, Yonghua Lao discloses the use of flexible rubber tubing as recited.  With respect to claim 12, Yonghua Lao discloses a detection and evaluation system as recited.  With respect to claim 16, Yuenian Shi discloses that its vascular implant is a stent.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yonghua Lao in view of Yuenian Shi, and further in view of Okayama.  Yonghua Lao as viewed in combination with Yuenian Shi discloses or suggests the claim limitations with the exception of the use of a lubricant as recited.  This feature is known in the art, as taught for example by Mallin at paragraph [0042], and would have been obvious to one of ordinary skill in the art for the purpose of reducing the coefficient of friction of fluid flow within the device.  achieve predictable results and for the purpose of allowing a user to view the interior of the components of the system during use. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yonghua Lao in view of Yuenian Shi, and further in view of Fondevila Campo.  Yonghua Lao discloses a control system, a pressure sensor and a flowmeter as recited; however, Yonghua Lao does not disclose the recited thermometer.  This feature is known in the art, as taught for example by Fondevila Campo at paragraphs [0037] and [0041], and would have been obvious to one of ordinary skill in the art for the purpose of monitoring the temperature of the simulated blood within the system.

Allowable Subject Matter
Claims 3-5 and 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
May 12, 2022